    Case: 3:16-cr-00073-TMR Doc #: 254 Filed: 10/09/20 Page: 1 of 9 PAGEID #: 1703




                             UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION AT DAYTON

    UNITED STATES OF AMERICA,                               :
                                                            :
                  Plaintiff,                                :   Case No. 3:16-cr-73(3); 3:16-cr-161
                                                            :
          v.                                                :
                                                            :   Judge Thomas M. Rose
    CHARLES DARNELL SPENCER,                                :
                                                            :
                  Defendant.                                :
______________________________________________________________________________

            ENTRY AND ORDER DENYING AMENDED MOTION FOR
                    COMPASSIONATE RELEASE (DOC. 251)
______________________________________________________________________________


        This case is before the Court on Defendant’s Amended Motion for Compassionate Release

(No. 3:16-cr-73 at Doc. 251) (the “Motion”), filed by Charles Darnell Spencer (“Spencer”).1

Spencer is currently incarcerated at FCI [Federal Correctional Institution] Loretto in Pennsylvania.

Through counsel, Spencer asks this Court to reduce his sentence to time served, pursuant to 18

U.S.C. § 3582(c)(1)(A)(i). The United States (the “Government”) filed a Response in Opposition

(Id. at Doc. 253) (the “Response”), in which the Government opposes the Motion and asks the

Court to deny it. No reply was filed by Spencer, and the time to do so has now passed.2 The matter

is ripe for review.3 For the reasons discussed below, the Court DENIES Spencer’s Amended

Motion for Compassionate Release.


1
  Spencer filed an initial motion for compassionate release (Doc. 249) that was mooted by his amended motion for
compassionate release (Doc. 251), but that contains the exhibits referenced in the Motion (see Docs. 249-1 through
249-8).
2
  Pursuant to the Notation Order entered on September 10, 2020, upon the Government’s entry of its Response,
Spencer had 14 days to file a reply brief in support of the Motion. The Government filed the Response on September
10, 2020, and 14 days passed without a reply being filed.
3
  Section 603(b) of the First Step Act, which was signed into law on December 21, 2018, modified Section 18
U.S.C. § 3582 to allow a defendant to bring a motion on his or her own behalf either “[1] after the defendant has
fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the

                                                        1
  Case: 3:16-cr-00073-TMR Doc #: 254 Filed: 10/09/20 Page: 2 of 9 PAGEID #: 1704




    I.       BACKGROUND

         Spencer appeared before the Court on two related matters, Case Numbers 3:16-cr-73 and

3:16-cr-161. In Case Number 3:16-cr-73, the Government filed a Superseding Information on

May 16, 2018, charging Spencer with violating 21 U.S.C. § 846; 18 U.S.C. § 922(g)(1); and 18

U.S.C. § 924(a)(2). (No. 3:16-cr-73 at Doc. 205.) On June 4, 2018, the Court accepted Spencer’s

guilty plea. (Id. at Doc. 212.) The Statement of Facts, signed by Spencer and his attorney, states:

         Beginning in at least August 2015, and continuing up to and including April 29,
         2016, Charles Spencer (SPENCER) conspired with others to possess with intent to
         distribute and distribute heroin in the Dayton, Ohio area.

         More precisely, during this time period, SPENCER conspired and agreed with Guy
         White, Curtis Stargell, Brayan Diaz and others to obtain and distribute heroin to
         customers in the Dayton, Ohio area for personal profit. In early 2016, the Federal
         Bureau of Investigation obtained a court authorized wiretap on phones associated
         with SPENCER. As a result of the wiretap, agents intercepted multiple phone calls
         between SPENCER, Guy White, Curtis Stargell, Brayan Diaz and others regarding
         their drug trafficking enterprise.

         On April 29, 2016, law enforcement agents executed a federal search warrant at
         SPENCER's residence located at 62 Woodhill Drive, Springboro, Ohio. Agents
         located a loaded Bryco 9mm firearm and l3 rounds of WIN ammunition within the
         residence. Agents also seized digital scales and United States currency. On this
         same date, agents executed a second federal search warrant at SPENCER's
         residential property located at 239 Mercer Avenue, Dayton, Ohio. At that location,
         agents located a loaded Taurus .357 revolver, l0 rounds of R&P ammunition, 2
         rounds of federal ammunition and a digital scale. All of the firearms and
         ammunition belonged to SPENCER.

         On April 29, 2016, SPENCER was prohibited from possessing the firearms and
         ammunition because SPENCER had been convicted of a felony punishable by a
         term of imprisonment exceeding one year, namely: on or about July 17, 1992, in

defendant’s behalf or [2] the lapse of 30 days from the receipt of such request by the warden of the facility,
whichever earlier.” 18 U.S.C. § 3582(c)(1)(A); Pub L. No. 115-391, 132 Stat. 5194; see also United States v. Alam,
960 F.3d 831, 833-34 (“If the Director of the Bureau of Prisons does not move for compassionate release, a prisoner
may take his claim to court only by moving for it on his own behalf. To do that, he must fully exhaust all
administrative rights to appeal with the prison or wait 30 days after his first request to the prison” and “Prisoners
who seek compassionate release have the option to take their claim to federal court within 30 days, no matter the
appeals available to them”) (internal quotation marks omitted) (alterations adopted). Spencer initially petitioned the
Warden of FCI Loretto for compassionate release. (Doc. 249-7; Doc. 251 at PAGEID # 1680.) The parties agree that
the Warden denied Spencer’s petition. (Doc. 251 at PAGEID # 1680; Doc. 253 at PAGEID # 1694.) Thus, the
exhaustion requirement is not at issue.

                                                          2
  Case: 3:16-cr-00073-TMR Doc #: 254 Filed: 10/09/20 Page: 3 of 9 PAGEID #: 1705




          the United States District Court for the Southern District of Ohio, Case No.
          3:91CR075 of distribution of cocaine, in violation of 2l U.S.C. § 84l(a)(l). . . .

(Id. at Doc. 206 at PAGEID # 1436.)

          In Case Number 3:16-cr-161, the Government filed a Superseding Information on May 16,

2018, charging Spencer with violating 18 U.S.C. § 841(a)(1); (b)(1)(C); and 2. (No. 3:16-cr-161

at Doc. 39.) On June 4, 2018, the Court accepted Spencer’s guilty plea. (No. 3:16-cr-73 at Doc.

212.) As related to case 3:16-cr-161, the Statement of Facts, signed by Spencer and his attorney,

states:

          On October 29, 2016, in Montgomery County, Ohio, SPENCER knowingly and
          intentionally distributed a controlled substance to an individual identified as "D.R.".
          More precisely, SPENCER sold a controlled substance to "D.R." while both were
          incarcerated at the Montgomery County Jail in Dayton. At SPENCER's request,
          another inmate delivered the controlled substance to "D.R.". Upon using the
          controlled substance which contained fentanyl, "D.R." overdosed and was
          transported to the Miami Valley Hospital in Dayton where he died a few days later.
          SPENCER accepts responsibility for distributing the controlled substance which
          resulted in serious bodily injury to "D.R.". . .

(Id. at Doc. 206 at PAGEID # 1437.)

          The Final Presentence Investigation Report (“PSI”) regarding Spencer provided additional

information regarding the circumstances of these offenses, and it identified four juvenile

adjudications, 13 adult criminal convictions, and other minor convictions. (PSI at ¶¶ 97-115.)

          On August 30, 2018, the Court imposed a ninety-month concurrent term of incarceration;

five years of supervised release with special conditions; a $100 special assessment for each count

convicted; and forfeiture of property. (No. 3:16-cr-161 at Doc. 229.) To date, Spencer has served

about four years, or forty-eight months, of his ninety-month sentence (which includes credit for

time served in custody prior to his plea). Spencer’s anticipated release date is in October 2022.

(Id. at Doc. 251 at PAGEID # 1677.) In its Response, the Government notes that the Bureau of




                                                    3
  Case: 3:16-cr-00073-TMR Doc #: 254 Filed: 10/09/20 Page: 4 of 9 PAGEID #: 1706




Prisons (the “BOP”) denied Spencer’s request for compassionate release, having concluded that

release was not appropriate. (Id. at Doc. 253.)

    II.      ANALYSIS

          Spencer now asks the Court to “reduc[e] his sentence to time served” and to consider what

he alleges are extraordinary and compelling reasons for doing so, pursuant to 18 U.S.C. §

3582(c)(1)(A). (Id. at Doc. 251.)

          A. Legal Standards

          A district court has limited authority to modify a sentence. “Generally speaking, once a

court has imposed a sentence, it does not have the authority to change or modify that sentence

unless such authority is expressly granted by statute.” United States v. Hammond, 712 F.3d 333,

335 (6th Cir. 2013). Section 3582(c)(1)(A) grants such authority in certain limited circumstances.

It provides in part:

          The court may not modify a term of imprisonment once it has been imposed except
          that—in any case—the court … may reduce the term of imprisonment (and may
          impose a term of probation or supervised release with or without conditions that
          does not exceed the unserved portion of the original term of imprisonment), after
          considering the factors set forth in [18 U.S.C.] section 3553(a) to the extent that
          they are applicable, if it finds that extraordinary and compelling reasons warrant
          such a reduction … and that such a reduction is consistent with applicable policy
          statements issued by the Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A)(i). Thus, the Court can modify a term of imprisonment if it finds that

(1) “extraordinary and compelling reasons warrant such a reduction,” (2) “such a reduction is

consistent with applicable policy statements issued by the Sentencing Commission,” and (3) such

a reduction is appropriate “after considering the factors set forth in section 3553(a) to the extent

that they are applicable.” 18 U.S.C. § 3582(c)(1)(A)(i); see also United States v. Kincaid, 802 F.

App’x 187, 188 (6th Cir. 2020); United States v. Spencer, No. 20-3721, 2020 U.S. App. LEXIS

28051, at *4, 2020 WL 5498932 (6th Cir. Sept. 2, 2020).


                                                  4
    Case: 3:16-cr-00073-TMR Doc #: 254 Filed: 10/09/20 Page: 5 of 9 PAGEID #: 1707




         Commentary to an applicable policy statement issued by the Sentencing Commission

identifies four, relatively narrow, circumstances in which “extraordinary and compelling reasons”

may exist.4 United States Sentencing Commission, Guidelines Manual, § 1B1.13, at cmt. n. 1

(Nov. 1, 2018) (Reduction in Term of Imprisonment Under 18 U.S.C. § 3582(c)(1)(A) (Policy

Statement)). Those four circumstances are: (A) Medical Condition of the Defendant; (B) Age of

the Defendant; (C) Family Circumstances; and (D) other extraordinary and compelling reasons.

Id. Each of the four circumstances has its own parameters. Id. Commentary also confirms that,

“[p]ursuant to 28 U.S.C. § 994(t), rehabilitation of the defendant is not, by itself, an extraordinary

and compelling reason for purposes of this policy statement.” Id. at cmt. n. 3.

         That same applicable policy statement also requires that the defendant not be “a danger to

the safety of any other person or to the community, as provided in 18 U.S.C. § 3142(g).” Id.; see

also Kincaid, 802 F. App’x at 188; Spencer, 2020 U.S. App. LEXIS 28051, at *4 (“[t]he district

court must also find that the defendant is not a danger to the safety of any other person or to the

community”) (internal quotation marks omitted).                    Section 3142(g) provides factors to be

considered in making that “danger to the safety” determination.5 18 U.S.C. § 3142(g). Finally, it



4
  See 28 U.S.C. § 994(t) (“The Commission, in promulgating general policy statements regarding the sentencing
modification provisions in section 3582(c)(1)(A) of title 18, shall describe what should be considered extraordinary
and compelling reasons for sentence reduction, including the criteria to be applied and a list of specific examples”).
5
  Specifically, 18 U.S.C. § 3142(g) states:
     “(g) Factors to be considered. The judicial officer shall, in determining whether there are conditions of release
     that will reasonably assure the appearance of the person as required and the safety of any other person and the
     community, take into account the available information concerning—
          (1) the nature and circumstances of the offense charged, including whether the offense is a crime of
          violence, a violation of section 1591 [18 USCS § 1591], a Federal crime of terrorism, or involves a minor
          victim or a controlled substance, firearm, explosive, or destructive device;
          (2) the weight of the evidence against the person;
          (3) the history and characteristics of the person, including—
               (A) the person’s character, physical and mental condition, family ties, employment, financial
               resources, length of residence in the community, community ties, past conduct, history relating to drug
               or alcohol abuse, criminal history, and record concerning appearance at court proceedings; and
               (B) whether, at the time of the current offense or arrest, the person was on probation, on parole, or on
               other release pending trial, sentencing, appeal, or completion of sentence for an offense under Federal,
               State, or local law; and

                                                           5
  Case: 3:16-cr-00073-TMR Doc #: 254 Filed: 10/09/20 Page: 6 of 9 PAGEID #: 1708




remains that “compassionate release is discretionary, not mandatory.” United States v. Chambliss,

948 F.3d 691, 693 (5th Cir. 2020); see also 18 U.S.C. § 3582(c)(1)(A)(i) (stating that a court “may”

reduce the term of imprisonment).

       B. Application

       In his Motion, Spencer asserts that the Court should release him for time served because of

the COVID-19 pandemic and several asserted family health matters. (No. 3:16-cr-73 at Doc. 251.)

It is noteworthy that Spencer does not identify any underlying medical conditions that put him at

high risk of contracting COVID-19. Instead, he relies on what he characterizes as inadequate

COVID-19 safety measures at FCI Loretto stating that “it is not speculative as to if [he] will

contract COVID-19, but when [he] will contract COVID-19.” (Id. at Doc. 251) (emphasis in

original). Further, Spencer identifies health issues concerning his long-term partner, mother, and

sister, arguing that they all need him to be home to help care for them as they undergo their

respective medical treatments. (Id.) Finally, Spencer argues that the “education, training, and

treatment that he has received while incarcerated,” as well as his prison record over the course of

his four years of incarceration, demonstrate that he is “reformed and does not pose a danger to the

community.” (Id. at PAGEID # 1689-90.)

       In response, the Government argues that the Motion should be denied because Spencer has

not demonstrated an extraordinary and compelling reason for compassionate release and, even if

he did, Spencer is a threat to community safety, and thus release would not be appropriate. (Id. at

Doc. 253.)



       (4) the nature and seriousness of the danger to any person or the community that would be posed by the
       person’s release. In considering the conditions of release described in subsection (c)(1)(B)(xi) or
       (c)(1)(B)(xii) of this section, the judicial officer may upon his own motion, or shall upon the motion of the
       Government, conduct an inquiry into the source of the property to be designated for potential forfeiture or
       offered as collateral to secure a bond, and shall decline to accept the designation, or the use as collateral, of
       property that, because of its source, will not reasonably assure the appearance of the person as required.”

                                                          6
    Case: 3:16-cr-00073-TMR Doc #: 254 Filed: 10/09/20 Page: 7 of 9 PAGEID #: 1709




        Although the Government does not concede that Spencer has shown an “extraordinary and

compelling” reason to warrant a reduction in the term of his imprisonment, the Court will

assume—without deciding––that he has satisfied that requirement.6 However, as stated above,

that does not end the Court’s inquiry. The Court still must consider whether Spencer has

demonstrated that, if released, he would not be a danger to the safety of any other person or to the

community.

        Spencer pled guilty to several drug-related offenses, and he has a significant criminal

history (Id. at Doc. 206; PSI at ¶¶ 101-13). United States v. Westine, No. 20-5233, 2020 U.S. App.

LEXIS 21418, at *3-4 (6th Cir. July 9, 2020) (“district courts may consider the nature of and

circumstances of the offense. . . in addition to [the defendant’s] age and health conditions”). That

history includes several convictions for drug-related crimes, among others. (See PSI at ¶¶ 101-03,

108.) The offenses for which Spencer is currently incarcerated likewise involved drugs, namely

the possession and distribution of large quantities of heroin and fentanyl. Moreover, even while

in the county jail, Spencer facilitated the distribution of fentanyl-laced drugs to D.R., which

directly resulted in his overdose and death. (No. 3:16-cr-73 at Doc. 206 at PAGEID # 1437; PSI

at ¶¶ 67-68.) Thus, despite Spencer’s arguments and submissions, this Court does not “determine

that the defendant is not a danger to the safety of any other person or to the community, as provided

in 18 U.S.C. § 3142(g).” U.S.S.C., Guidelines Manual, § 1B1.13.                            Instead, given the

circumstances, it finds that Spencer is such a danger to the safety of the community.

        As part of its analysis, the Court also has considered the Section 3553(a) factors to the

extent that they are applicable. Several applicable factors weigh against granting this Motion. For



6
 The Court emphasizes that it does not find that any circumstances (separately or combined) alleged by Spencer to
qualify as “extraordinary and compelling reasons [that] warrant such a reduction” do so qualify. 18 U.S.C. §
3582(c)(1)(A)(i). As shown herein, the Court need not address that question to decide the Motion.

                                                        7
  Case: 3:16-cr-00073-TMR Doc #: 254 Filed: 10/09/20 Page: 8 of 9 PAGEID #: 1710




example, the Court finds that the “nature and circumstances of the offense and the history and

characteristics of the defendant” do not favor early release in this matter, for the reasons set forth

above. 18 U.S.C. § 3553(a)(1); see also United States v. Marshall, No. 18-cr-20491, 2020 U.S.

Dist. LEXIS 162919, at *6, 2020 WL 5369038 (E.D. Mich. Sept. 8, 2020) (noting that fentanyl is

an extremely potent and dangerous drug and, thus, the nature of such fentanyl related offenses

“weighs significantly against release”).

       Additionally, the Court finds that the need for the sentence imposed to reflect the

seriousness of the offense, promote respect for the law, provide just punishment, afford adequate

deterrence for criminal conduct, and protect the public from further crimes of the defendant do not

favor early release. 18 U.S.C. § 3553(a)(2)(A)-(C). Spencer has served just over half of his ninety-

month sentence, and, according to the BOP, still has approximately two years remaining on his

sentence. Kincaid, 802 F. App’x at 188 (“the need to provide just punishment, the need to reflect

the seriousness of the offense, and the need to promote respect for the law permit the court to

consider the amount of time served in determining whether a sentence modification is

appropriate”). Releasing Spencer with two years left on his sentence, especially when his crimes

resulted in the death of another person and the BOP has concluded that release would not be

appropriate, “minimizes both the impact of [his] crime[s] and seriousness of [his] offense[s].”

Chambliss, 948 F.3d at 694.

       Spencer’s extensive and continued exposure to the criminal justice system also indicate

that releasing him early would not promote deterrence. 18 U.S.C. § 3553(a)(2)(B). Spencer

committed these crimes after already serving sentences in both state and federal court for previous

drug convictions. (See PSI at ¶¶ 101-03, 108.) Since those sentences did not deter him, requiring

Spencer to serve the remainder of his sentence “would provide just punishment and afford



                                                  8
    Case: 3:16-cr-00073-TMR Doc #: 254 Filed: 10/09/20 Page: 9 of 9 PAGEID #: 1711




adequate deterrence to criminal conduct.” Chambliss, 948 F.3d at 694 (internal quotation marks

omitted); see also 18 U.S.C. § 3553(a)(2)(B). The Court finds that the other Section 3553(a)

factors are either inapplicable or do not outweigh these considerations.

            In summary, in addition to finding that Spencer is a threat to the community, the Court

finds that analyzing and balancing the applicable Section 3553(a) factors further supports the

denial of the Motion. United States v. Pawlowski, 967 F.3d 327, 330 (3d Cir. 2020) (affirming

denial of a compassionate release motion where “the District Court reasonably concluded that

several of the § 3553(a) factors––including … the need to reflect the seriousness of the offense,

promote respect for the law, and afford adequate deterrence––counsel against compassionate

release ….”). While the Court is sympathetic to Spencer’s family situation and is aware of the

seriousness of the COVID-19 pandemic within prisons, the Court finds that the danger that he

poses to the community, as well as the 18 U.S.C. § 3553(a) sentencing factors, counsel against

granting him compassionate release.

     III.      CONCLUSION

            Spencer does not meet the requirements necessary to be granted relief under 18 U.S.C. §

3582(c)(1)(A). For the reasons stated above, the Court DENIES the “Amended Motion for

Compassionate Release” (Doc. 251).7

            DONE and ORDERED in Dayton, Ohio, this Friday, October 9, 2020.

                                                                            s/Thomas M. Rose
                                                                    ________________________________
                                                                            THOMAS M. ROSE
                                                                    UNITED STATES DISTRICT JUDGE




7
 The Court acknowledges the valuable contribution and assistance of judicial extern Ashley Oravetz in drafting this
order.

                                                         9
